Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-responsive Reply
The reply filed on 12/14/2020 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): 
Applicants' election of species is acknowledged but however, the reply filed on 12/14/2020 is not fully responsive to the office action mailed on 10/15/2020 because election of species as required in item 1 of the office action mailed 10/15/2020 have been made but are not complete.
The office action of 10/15/2020 required election of a single disclosed species representing a “magnetic particle dispersion”, by electing single disclosed species representing an “isothiazoline compound” and a single disclosed species of a “magnetic particle”. Applicants elected “magnetic particle having a polymer layer” for “single disclosed species of a magnetic particle”, and “isothazoline compround represented by formula 
    PNG
    media_image1.png
    127
    255
    media_image1.png
    Greyscale
 ” for a single disclosed species of an “isothiazoline compound”.  However, the election is not complete and is not fully responsive to the election because the elected species as elected are not considered as single disclosed species. “Magnetic particle having a polymer” is not a single species or an ultimate species because the polymer encompasses various species (e.g. protein, saccharide, nucleic acid, organic and so on) a single species of a polymer has not been elected to elect a single species of “magnetic particle having a polymer”. In regards to isothazoline compound of the above formula (1), a single species for each of the R1, R2 and R3 have not been elected in the election for a single disclosed species.
Since the above-mentioned reply appears to be bona fide, applicant is given ONE (1) MONTH or THIRTY (30) DAYS from the mailing date of this notice, whichever is longer, within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For 






/SHAFIQUL HAQ/Primary Examiner, Art Unit 16741